Citation Nr: 1441404	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

The Veteran requested a Board hearing before a Veterans Law Judge as part of his February 2011 substantive appeal.  A hearing was scheduled for September 2011 and notice was sent to the address of record.  The notice was not returned as undeliverable, and the regularity of the mail is presumed.  As the Veteran failed to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veterans Benefits Management System (VBMS) paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  

When this case was previously before the Board in December 2013, it was remanded for additional development of the record and to ensure due process.  Such development has been completed and associated with VBMS, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss was not manifested in service, sensorineural hearing loss (SNHL) was not manifested in the first post-service year, the bilateral hearing loss is not shown to have increased in severity beyond normal progression during his active duty service, and it is not otherwise shown to be related to his service.

2.  Tinnitus was not first manifested during active service; the competent and credible evidence is against a finding that tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  
 
2.  The criteria for service connection of tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in a March 2009 letter, prior to the appealed August 2009 rating decision.  In the letter, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman. 

There are accordingly no deficiencies of notification in this case, nor has the Veteran argued otherwise.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c) (1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c) (4) (2013).

In this case, service treatment records and pertinent post-service medical records concerning the claimed disabilities have been obtained to the extent possible, and there is no indication of additional relevant treatment records concerning these disabilities.  As such, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran. 

The Veteran was also afforded a fully comprehensive VA audiological examination to determine whether he had bilateral hearing loss and tinnitus related to his military service.  The January 2014 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history and provided opinions consistent with the remainder of the evidence of record, and provided sufficient information to decide the Veteran's claim.  The Board, therefore, concludes that the January 2014 examination report is adequate for purposes of rendering a decision as to the issues of bilateral hearing loss and tinnitus in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that there has been substantial compliance with its December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Factual Background and Analysis

The Veteran contends that loud noise exposure from large guns during service caused his current bilateral hearing loss and tinnitus. 

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are absent complaints or diagnoses of hearing impairment per VA regulation or tinnitus during service.  Separation examination in September 1970 was also negative for complaints or diagnoses of hearing loss or tinnitus. 

Service personnel records showed the Veteran's military occupational specialty (MOS) as cannoneer.

A March 2009 VA audiological consultation showed that the Veteran reported tinnitus and slight hearing problems as the primary concern.  The examiner found sloping mild to moderate and moderate to severe high frequency SNHL, left ear and right ear respectively.

The Veteran received a VA audiological evaluation in January 2011 in which the examiner stated that the Veteran's tinnitus was associated with his hearing loss, and that his hearing loss was more likely than not due to having worked for 37 years in fiberglass fabrication post-service.  In his February 2011 substantive appeal, the Veteran stated that this was incorrect and that he only worked part-time for 7 years in fabrication before moving on to other pursuits.  As the examiner's opinion was based on an inaccurate factual premise, the Board remanded the case, in pertinent part, for a new audiological examination in December 2013.

The Board notes that in his February 2011 substantive appeal, the Veteran also stated that he had some hearing loss and ringing in his ears since his military service.

In response to the Board's remand, the Veteran was afforded a VA audiological evaluation in January 2014.  Pure tone threshold testing showed left ear decibel (dB) loss at 500 Hertz (Hz) of 10, 15 dB loss at 1000 Hz, 20 dB loss at 2000Hz, 30 dB loss at 3000 Hz, and a 55 dB loss at 4000 Hz; right ear testing showed dB loss at 500 Hz of 15, 10 dB loss at 1000 Hz, 30 dB loss at 2000 Hz, 60 dB loss at 3000 Hz, and a 60 dB loss at 4000 Hz.  Both ears showed 96 percent speech discrimination.  The VA examiner opined that bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that the Veteran indicated that he was in the artillery while in the Army from September 1968 to September 1970; the Veteran noted noise exposure that included various artillery pieces, 105 cannons, and heavy artillery while in Vietnam.  The examiner stated that the Veteran's pre-induction audiogram from July 1968 revealed normal hearing.  His separation exam from September 1970 also revealed normal hearing; no significant threshold shifts were noted from 500-4000 Hz when comparing the two examinations.  The examiner stated that there was no evidence of hearing loss in the military records and occupational noise included power tool use. The examiner also cited the 2006 Institute of Medicine, National Academy of Sciences study "Noise and Military Service - Implications for Hearing Loss and Tinnitus" that, "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely." 

The January 2014 examiner also noted that the Veteran reported longstanding tinnitus in both ears; he was not sure if the tinnitus was audible while in the military or if it started soon after military service.  The Veteran noted gradual onset with no directly associated cause identified.  The examiner opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner stated that complaints of tinnitus were not found in the service treatment records; no associated hearing loss or significant threshold shift consistent with auditory damage and the perception of tinnitus were found in the service treatment records.  The examiner further explained that typically, tinnitus due to noise exposure/acoustic trauma has its onset immediately or shortly after the traumatic event.

As an initial matter, the January 2014 audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2013).

Therefore, the question to be decided in the present appeal is whether such hearing loss and tinnitus are associated with the Veteran's active duty.  The Veteran's MOS of cannoneer indicates noise exposure.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

Following complete review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted. 

The Board finds that there is a remarkable lack of credible evidence of pathology during service and for many years following separation.  The service treatment records are negative for hearing loss complaints; moreover, while not dispositive of the claim, it is notable that the thresholds did not reach a level to warrant a finding of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  It appears that the earliest post-service complaints of disabling hearing loss in the bilateral ears and tinnitus were in 2009, nearly 40 years after separation. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a current bilateral hearing loss and tinnitus, it does not contain reliable evidence which relates the claimed disabilities to any injury or disease in service. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the Board finds that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report symptoms of tinnitus as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno, 6 Vet. App. 465, 470.  See also Buchanan at 1337. 

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469. 

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to diagnose tinnitus, as it is a completely subjective disorder.  Although the Board notes that the Veteran is credible to report the development of tinnitus, the record contains conflicting information regarding the onset of tinnitus.  The Veteran has stated that he had some hearing loss and ringing in his ears since his military service.  However as discussed above, his previous statements, to include the findings of his separation physical examination, do not point to onset during service and fail to show complaints suggestive of hearing loss or tinnitus in the years following service.  Rather, the first evidence demonstrating hearing loss and tinnitus dates to 2009.  Moreover, during his 2014 VA audiological examination, the Veteran stated that he was not sure if the tinnitus was audible while in the military or if it started soon after military service.  The Board finds statements offered directly to health care specialists to be inherently more credible than those offered to the RO or the Board in support of a claim.  As such, the Board finds that the Veteran's more recent statements regarding symptoms during service and in the years directly thereafter to be less probative in establishing onset of the claimed disabilities.  

In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board additionally notes that the VA audiologist who conducted the 2014 examination concluded that bilateral hearing loss and tinnitus were not the result of military service.  The examiner discussed the pertinent evidence, noting that the enlistment and separation examinations showed normal hearing (for VA purposes) with no significant shift for either ear.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's hearing loss disability or tinnitus to his military service.  The audiologist provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his service to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In summary, the medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss and tinnitus indicates that they are not related to service.  The Veteran's statements regarding onset are conflicting, and there is no complaint of bilateral hearing loss or tinnitus prior to 2009.  For these reasons, and considering all of the other evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


